                       3:17-cv-03279-SEM-TSH # 231              Page 1 of 4
                                                                                                        E-FILED
                                                                         Tuesday, 27 April, 2021 05:17:06 AM
                                                                               Clerk, U.S. District Court, ILCD

               IN THE UNITED STATES DISTRICT COURT FOR THE
             CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JACQUELINE FARRIS,                            )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       No. 17-cv-3279-SEM-TSH
                                              )
ERIC KOHLRUS, et al.,                         )       Hon. Sue E. Myerscough, Judge
                                              )
       Defendants.                            )       Hon. Tom Schanzle-Haskins, Mag. Judge


                     PLAINTIFF’S MOTION FOR LEAVE REGARDING
                            SUMMARY JUDGMENT FILING

       NOW COMES Plaintiff, JACQUELINE FARRIS, by her attorneys LOEVY & LOEVY,

and respectfully file this Motion for Leave regarding her summary judgment filing. Specifically,

Plaintiff seeks: (a) leave instanter File an Oversized Consolidated Summary Judgment Response

out of time, and (b) an extension of time until Wednesday, April 28, to file responses to the

Defendants’ Statements of Undisputed Fact. In support, Plaintiff states as follows:

       1.      Plaintiff’s Responses to Defendants’ Motions for Summary Judgment is due April

26, 2021.

       2.      This case involves a significant number of Defendants and claims, each of which

Plaintiff seeks to take to trial. See Dkt. No. 14. Defendants filed multiple Motions for

Summary Judgment, which include 574 total statements of facts.

       3.      Given the complexity of the issues and quantity of both claims and parties,

Plaintiff seeks leave to file an excess brief in order to fully respond to the hundreds of statements

of facts and the arguments made by the Defendants.

       4.      Furthermore, Plaintiff requests leave to file instanter her response to Defendants

Motions for Summary Judgment.
                       3:17-cv-03279-SEM-TSH # 231              Page 2 of 4




       5.      Plaintiff has diligently prepared a consolidated response to Defendants’ Motions

for Summary Judgment. Given the complex record in this case, and the number of Defendants

involved, Plaintiff seeks to file her oversized, consolidated response brief, a copy of which is

being filed separately with the attached exhibits.

       6.      Plaintiff’s brief is oversized, requiring leave of Court for filing. Plaintiff

presently seeks leave to file her oversized brief, which totals 168 pages, including 76 pages of

discussion of Plaintiff’s claims. Plaintiff’s comprehensive and consolidated brief is intended to

provide the Court with as much assistance as possible in considering the various issues involved.

       7.      Consequently, due to the size of the brief, along with unexpected technological

issues caused by the closing of Plaintiff’s attorney’s office due to the pandemic, Plaintiff

respectfully requests this Court grant her leave to file instanter Plaintiff’s Consolidated Response

to Defendants Motions for Summary Judgment.

       8.      Finally, Plaintiff is requesting until Wednesday, April 28, 2021 to file a response

to the Defendants’ statements of fact.

       9.      The Defendants have submitted 574 statements of fact in support of their motions

for summary judgment. In order to survive summary judgment, Plaintiff is obligated to respond

to the facts asserted by the Defendants.

       10.     Responding to 574 statements of fact has proven exceptionally laborious and

time-consuming with the result that Plaintiff was not able to complete the responses within the

time anticipated.

       11.     Given the stakes for Ms. Farris, Plaintiff respectfully requests that this Court grant

her the relief requested in this motion.




                                                  2
                     3:17-cv-03279-SEM-TSH # 231            Page 3 of 4




       WHEREFORE, Plaintiff, JACQUELINE FARRIS, respectfully requests:

          (1) Leave to file instanter her oversized Consolidated Response to Defendants’

              Motions for Summary Judgment, and

          (2) An extension to Wednesday, April 28, 2021 to file a response to the Defendants

              Statements of Undisputed Fact.




                                                   RESPECTFULLY SUBMITTED,

                                                   /s/ Sarah Grady
                                                   One of Plaintiff’s Attorneys

Arthur Loevy
Jon Loevy
Megan Pierce
Steve Weil
Sarah Grady
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
(312) 243-5900
Fax: (312) 243-5902




                                               3
                      3:17-cv-03279-SEM-TSH # 231              Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Sarah Grady, an attorney, hereby certify that on April 27, 2021, I filed the foregoing

motion via the Court’s CM/ECF System and thereby served a copy on all counsel of record.



                                                             /s/ Sarah Grady
